

115 HR 832 IH: Arbitration Transparency Act of 2017
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 832IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Capuano introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 9 of the United States Code to require that arbitration proceedings in certain
			 disputes involving consumer financial products and services be open to the
			 public.
	
 1.Short titleThis Act may be cited as the Arbitration Transparency Act of 2017. 2.Amendments (a)ArbitrationTitle 9 of the United States Code is amended by inserting after section 2 the following:
				
					2a.Proceedings in disputes involving certain consumer financial products and services
 (a)Proceedings open to the publicNotwithstanding any other provision of law and notwithstanding the terms of a contract or written agreement for arbitration, an arbitration proceeding under such contract or written agreement entered into by a consumer and a financial institution to arbitrate a future dispute that involves a consumer financial product or service shall be open to the public.
 (b)DefinitionsFor purposes of this section: (1)ConsumerThe term consumer has the meaning given such term in section 1002 of the Consumer Financial Protection Act of 2010.
 (2)Consumer financial product or serviceThe term consumer financial product or service has the meaning given such term in section 1002 of the Consumer Financial Protection Act of 2010. (3)Financial institutionThe term financial institution has the meaning given such term in section 5312 of title 31..
 (b)Conforming amendmentChapter 1 of title 9 of the United States Code is amended in the table of sections by inserting after the item relating to section 2 the following:
				
					
						2a. Proceedings in disputes involving certain consumer financial products and services..3.Effective Date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentThe amendment made by this Act shall apply with respect to— (1)contracts and written agreements that are entered into before, on, or after the date of the enactment of this Act, and
 (2)arbitration proceedings that occur on or after such date. 